Citation Nr: 1800651	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  15-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right leg disability. 

3.  Entitlement to service connection for a right ankle disability, claimed as bilateral ankles condition. 

4.  Entitlement to service connection for a left ankle disability, claimed as bilateral ankle condition.


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard with active duty from January 1982 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for entitlement to service connection for a back disability, right leg disability, and bilateral ankle disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be adjudicated on the merits. 

The Board notes that, to date, the Veteran has not been afforded with a VA examination in connection with his claims.  The Veteran contends that he injured his right leg, back, and bilateral ankles while on active duty.  However, the Veteran's service treatment records are unavailable.  A private medical record submitted by the Veteran indicates that he suffers from right leg pain and instability and back pain, stiffness, and muscle spasms.  The physician opined that the Veteran's current disabilities are "at least as likely as not" related to the Veteran's service; however, this opinion does not have a thorough rationale for this conclusion.  See, private treatment record dated July 2013.  As it stands, the Board finds that the evidence of record does not contain sufficient medical evidence to decide the Veteran's claim and accordingly, an examination is warranted to clarify any current potential right leg, back, and bilateral ankle disabilities and to determine their nature and etiology.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

Additionally, as stated above, the Veteran's service treatment records and service personnel records are not of record.  The RO attempted to obtain service medical records from the Puerto Rico Army National Guard, but received a negative response in May 2014 and did not follow up further.  In August 2014, the RO notified the Veteran that his service treatment records could not be located and requested that the Veteran submit any original service treatment records in his possession, along with his DD Form 214 and "any other relevant evidence or information that you think will support your claim."  See, correspondence dated August 2014.  Furthermore, there is no evidence of record indicating that the RO attempted to obtain a complete copy of the Veteran's service personnel records.  As these records may contain relevant evidence, on remand, the AOJ should contact the National Personnel Records Center (NPRC) and the Records Management Center (RMC) or any other appropriate location, to request the Veteran's complete service personnel and treatment records for his period of service with the National Guard, to include records relating to active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private medical treatment records, to include obtaining any necessary authorizations, any associate the medical records with the Veteran's claims file. 

2.  The AOJ should contact the NPRC and RMC, or any other appropriate location, to request the Veteran's complete service personnel and service treatment records for his period of service with the National Guard, to include records relating to ACDUTRA and INACDUTRA.

If any of the requested records remain unavailable, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determine that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran, to include notice of alternative sources of evidence that may substitute for any missing service treatment records. 

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability, right leg disability, or bilateral ankle disabilities that may be present.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions:

a.  Determine whether or not the Veteran has any current back disabilities. 

b.  Determine whether or not the Veteran has any current right leg disabilities. 

c.  Determine whether or not the Veteran has any current bilateral ankle disabilities.  

d.  For each disability identified, provide an opinion as to whether or not the disability is etiologically related to the Veteran's active duty service, ACDUTRA, or INACDUTRA.  

In providing these opinions, the examiner is instructed to consider the Veteran's report of an in-service injury as credible in light of the missing service treatment records.

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


